Exhibit 10.3

INVESTMENT TECHNOLOGY GROUP, INC.
RESTRICTED SHARE UNIT AGREEMENT

THIS AGREEMENT, dated as of                between Investment Technology Group,
Inc. (the “Company”), a Delaware corporation, and                         , a
member of the Board of Directors of the Company (the “Director”).

WHEREAS, the Director has been granted the following award under the Company’s
Non-Employee Directors’ Equity Subplan (the “Plan”);

WHEREAS, the Director is not employed by the Company or a subsidiary or parent
of the Company and is not otherwise ineligible to participate in the Plan.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.


1.          AWARD OF RESTRICTED SHARE UNITS.  PURSUANT TO THE PROVISIONS OF THE
PLAN, THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, THE DIRECTOR IS
HEREBY AWARDED    RESTRICTED SHARE UNITS (THE “AWARD”), SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN AND THOSE HEREIN SET FORTH.  THE AWARD IS GRANTED AS
OF                 (THE “DATE OF GRANT”).  CAPITALIZED TERMS USED HEREIN AND NOT
DEFINED SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF ANY
CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


2.          TERMS AND CONDITIONS.  IT IS UNDERSTOOD AND AGREED THAT THE AWARD OF
RESTRICTED SHARE UNITS EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


(A)        VESTING OF AWARD.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THIS AWARD SHALL BECOME VESTED IN THREE EQUAL ANNUAL INSTALLMENTS,
BEGINNING ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT; PROVIDED, HOWEVER, THAT
THE AWARD SHALL BECOME IMMEDIATELY VESTED IN FULL (I) UPON A CHANGE IN CONTROL
OF THE COMPANY OR (II) IN THE EVENT THAT THE DIRECTOR CEASES TO SERVE AS 
DIRECTOR OF THE COMPANY DUE TO THE DIRECTOR’S DEATH OR PERMANENT AND TOTAL
DISABILITY (AS DEFINED IN SECTION 22(E)(3) OF THE CODE).  UNLESS OTHERWISE
PROVIDED BY THE COMMITTEE, ALL AMOUNTS RECEIVABLE IN CONNECTION WITH ANY
ADJUSTMENTS TO THE COMMON STOCK UNDER SECTION 5.5 OF THE 1994 STOCK OPTION AND
LONG-TERM INCENTIVE PLAN, AS INCORPORATED WITHIN THE PLAN, SHALL BE SUBJECT TO
THE VESTING SCHEDULE IN THIS SECTION 2(A).


(B)        TERMINATION OF SERVICE.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 2(C)
BELOW, IN THE EVENT THAT THE DIRECTOR CEASES TO SERVE AS A DIRECTOR FOR ANY
REASON NOT DESCRIBED OR PROVIDED FOR IN SECTION 2(A)(II) ABOVE, THAT PORTION OF
THE AWARD THAT HAS NOT YET VESTED SHALL BE FORFEITED.


(C)        CONTINUED SERVICE.  IF THE DIRECTOR CEASES SERVING AS A DIRECTOR AND,
IMMEDIATELY THEREAFTER, HE OR SHE IS EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY,
THEN, SOLELY FOR THE PURPOSES OF SECTIONS 2(A), (B) AND (D), THE DIRECTOR WILL
NOT BE DEEMED TO HAVE CEASED SERVICE


--------------------------------------------------------------------------------





 


AS A DIRECTOR AT THAT TIME, AND HIS OR HER CONTINUED EMPLOYMENT BY THE COMPANY
OR ANY SUBSIDIARY WILL BE DEEMED TO BE CONTINUED SERVICE AS A DIRECTOR.


(D)        DISTRIBUTION OF SHARES.  THE COMPANY SHALL DISTRIBUTE TO THE DIRECTOR
(OR HIS OR HER HEIRS IN THE EVENT OF THE DIRECTOR’S DEATH) AT THE TIME OF
VESTING OF THE AWARD, A NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF
RESTRICTED SHARE UNITS THEN HELD BY THE DIRECTOR THAT BECAME VESTED AT SUCH
TIME; PROVIDED, HOWEVER, THAT, IF THE DIRECTOR SO ELECTED IN ACCORDANCE WITH THE
TERMS OF THE PLAN, DISTRIBUTION OF THE SHARES OF COMMON STOCK SUBJECT TO THE
AWARD SHALL BE DEFERRED UNTIL THE TIME THE DIRECTOR CEASES TO BE A DIRECTOR OF
THE COMPANY FOR ANY REASON (EXCEPT AS OTHERWISE PROVIDED IN SECTION 2(C) ABOVE).


(E)        RIGHTS AND RESTRICTIONS.  THE AWARD SHALL NOT BE TRANSFERABLE, OTHER
THAN PURSUANT TO WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  PRIOR TO VESTING
OF THE AWARD AND DELIVERY OF THE SHARES OF COMMON STOCK TO THE DIRECTOR, THE
DIRECTOR SHALL NOT HAVE ANY RIGHTS OR PRIVILEGES OF A SHAREHOLDER AS TO THE
SHARES OF COMMON STOCK SUBJECT TO THE AWARD.  SPECIFICALLY, THE DIRECTOR SHALL
NOT HAVE THE RIGHT TO RECEIVE DIVIDENDS OR THE RIGHT TO VOTE SUCH SHARES OF
COMMON STOCK PRIOR TO VESTING OF THE AWARD AND DELIVERY OF THE SHARES OF COMMON
STOCK.


(F)         DEFINITIONS.


(I)         FOR PURPOSES HEREOF, “CHANGE IN CONTROL” MEANS AND SHALL BE DEEMED
TO HAVE OCCURRED:

A.        IF ANY PERSON (WITHIN THE MEANING OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”)), OTHER THAN THE COMPANY OR A RELATED
PARTY, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF VOTING SECURITIES REPRESENTING 35%
PERCENT OR MORE OF THE TOTAL VOTING POWER OF ALL THE THEN-OUTSTANDING VOTING
SECURITIES; OR

B.         IF THE INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE BOARD
OF DIRECTORS OF THE COMPANY (THE “BOARD”), TOGETHER WITH THOSE WHO FIRST BECOME
DIRECTORS SUBSEQUENT TO SUCH DATE AND WHOSE RECOMMENDATION, ELECTION OR
NOMINATION FOR ELECTION TO THE BOARD WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AS OF
THE DATE HEREOF OR WHOSE RECOMMENDATION, ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
MEMBERS OF THE BOARD; OR

C.         UPON CONSUMMATION OF A MERGER, CONSOLIDATION, RECAPITALIZATION OR
REORGANIZATION OF THE COMPANY, REVERSE SPLIT OF ANY CLASS OF VOTING SECURITIES,
OR AN ACQUISITION OF SECURITIES OR ASSETS BY THE COMPANY OTHER THAN (I) ANY SUCH
TRANSACTION IN WHICH THE HOLDERS OF OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO THE TRANSACTION RECEIVE (OR RETAIN), WITH RESPECT TO SUCH VOTING
SECURITIES, VOTING SECURITIES OF THE SURVIVING OR TRANSFEREE ENTITY REPRESENTING
MORE THAN 50 PERCENT OF THE TOTAL VOTING POWER OUTSTANDING IMMEDIATELY AFTER
SUCH TRANSACTION, WITH THE VOTING POWER OF EACH SUCH CONTINUING HOLDER RELATIVE
TO OTHER SUCH CONTINUING HOLDERS NOT SUBSTANTIALLY

 

2


--------------------------------------------------------------------------------




ALTERED IN THE TRANSACTION, OR (II) ANY SUCH TRANSACTION WHICH WOULD RESULT IN A
RELATED PARTY BENEFICIALLY OWNING MORE THAN 50 PERCENT OF THE VOTING SECURITIES
OF THE SURVIVING OR TRANSFEREE ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH
TRANSACTION; OR

D.         UPON CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OTHER THAN ANY SUCH TRANSACTION WHICH
WOULD RESULT IN A RELATED PARTY OWNING OR ACQUIRING MORE THAN 50 PERCENT OF THE
ASSETS OWNED BY THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION; OR

E.         IF THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY.


(II)        “PERSON” MEANS AN INDIVIDUAL, A PARTNERSHIP, A CORPORATION, A
LIMITED LIABILITY COMPANY, AN ASSOCIATION, A JOINT STOCK COMPANY, AN ESTATE, A
TRUST, A JOINT VENTURE, AN UNINCORPORATED ORGANIZATION OR A GOVERNMENTAL ENTITY
OR ANY DEPARTMENT, AGENCY OR POLITICAL SUBDIVISION THEREOF.


(III)       “RELATED PARTY” MEANS (A) A SUBSIDIARY OF THE COMPANY; (B) AN
EMPLOYEE OR GROUP OF EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY;
(C) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT
PLAN OF THE COMPANY OR ANY MAJORITY-OWNED SUBSIDIARY OF THE COMPANY; OR (D) A
CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF VOTING SECURITIES.


(IV)       “SUBSIDIARY” OR “SUBSIDIARIES” MEANS, WITH RESPECT TO ANY PERSON, ANY
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER
BUSINESS ENTITY OF WHICH (A) IF A CORPORATION, FIFTY (50) PERCENT OR MORE OF THE
TOTAL VOTING POWER OF SHARES OF STOCK ENTITLED (WITHOUT REGARD TO THE OCCURRENCE
OF ANY CONTINGENCY) TO VOTE IN THE ELECTION OF DIRECTORS, MANAGERS OR TRUSTEES
THEREOF IS AT THE TIME OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, BY THAT
PERSON OR ONE OR MORE OF THE OTHER SUBSIDIARIES OF THAT PERSON OR COMBINATION
THEREOF; OR (B) IF A PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION OR
OTHER BUSINESS ENTITY, FIFTY (50) PERCENT OR MORE OF THE PARTNERSHIP OR OTHER
SIMILAR OWNERSHIP INTEREST THEREOF IS AT THE TIME OWNED OR CONTROLLED, DIRECTLY
OR INDIRECTLY, BY ANY PERSON OR ONE OR MORE SUBSIDIARIES OF THAT PERSON OR A
COMBINATION THEREOF.  FOR PURPOSES OF THIS DEFINITION, A PERSON OR PERSONS WILL
BE DEEMED TO HAVE A FIFTY (50) PERCENT OR MORE OWNERSHIP INTEREST IN A
PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER BUSINESS ENTITY IF
SUCH PERSON OR PERSONS ARE ALLOCATED FIFTY (50) PERCENT OR MORE OF PARTNERSHIP,
LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER BUSINESS ENTITY GAINS OR LOSSES
OR CONTROL THE MANAGING DIRECTOR OR MEMBER OR GENERAL PARTNER OF SUCH
PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER BUSINESS ENTITY.


(V)        “VOTING SECURITIES OR SECURITY” MEANS ANY SECURITIES OF THE COMPANY
WHICH CARRY THE RIGHT TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.

3


--------------------------------------------------------------------------------




 


3.          TRANSFER OF COMMON STOCK.  THE COMMON STOCK TO BE DELIVERED
HEREUNDER, OR ANY INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, ENCUMBERED, OR TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN
WHOLE OR IN PART, ONLY IN COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS
AS SET FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE FEDERAL AND
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR REGULATIONS AND THE TERMS
AND CONDITIONS HEREOF.


4.          EXPENSES OF ISSUANCE OF COMMON STOCK.  THE ISSUANCE OF STOCK
CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE DIRECTOR.  THE COMPANY
SHALL PAY, AND INDEMNIFY THE DIRECTOR FROM AND AGAINST ANY ISSUANCE, STAMP OR
DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES IMPOSED BY ANY
GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES) BY REASON OF THE
ISSUANCE OF COMMON STOCK.


5.          REFERENCES.  REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE
DIRECTOR SHALL APPLY, WHERE APPROPRIATE, TO THE DIRECTOR’S LEGAL REPRESENTATIVE
OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH LEGAL
REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF THIS
AGREEMENT.


6.          NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO THE PARTY CONCERNED
AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE OF:

If to the Company:

Investment Technology Group, Inc.
380 Madison Avenue
New York, NY 10017

Attn.: General Counsel

If to the Director:

At the Director’s most recent address shown on the Company’s corporate records,
or at any other address at which the Director may specify in a notice delivered
to the Company in the manner set forth herein.


7.          COSTS.  IN ANY ACTION AT LAW OR IN EQUITY TO ENFORCE ANY OF THE
PROVISIONS OR RIGHTS UNDER THIS AGREEMENT, INCLUDING ANY ARBITRATION PROCEEDINGS
TO ENFORCE SUCH PROVISIONS OR RIGHTS, THE UNSUCCESSFUL PARTY TO SUCH LITIGATION
OR ARBITRATION, AS DETERMINED BY THE COURT IN A FINAL JUDGMENT OR DECREE, OR BY
THE PANEL OF ARBITRATORS IN ITS AWARD, SHALL PAY THE SUCCESSFUL PARTY OR PARTIES
ALL COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES INCURRED BY THE SUCCESSFUL
PARTY OR PARTIES (INCLUDING WITHOUT LIMITATION COSTS, EXPENSES AND FEES ON ANY
APPEALS), AND IF THE

4


--------------------------------------------------------------------------------





 


SUCCESSFUL PARTY RECOVERS JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SUCH COSTS,
EXPENSES AND ATTORNEYS’ FEES SHALL BE INCLUDED AS PART OF THE JUDGMENT.


8.          FURTHER ASSURANCES.  THE DIRECTOR AGREES TO PERFORM ALL ACTS AND
EXECUTE AND DELIVER ANY DOCUMENTS THAT MAY BE REASONABLY NECESSARY TO CARRY OUT
THE PROVISIONS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO ALL ACTS AND
DOCUMENTS RELATED TO COMPLIANCE WITH FEDERAL AND/OR STATE SECURITIES LAWS.


9.          COUNTERPARTS.  FOR CONVENIENCE, THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF IDENTICAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED A COMPLETE
ORIGINAL IN ITSELF AND MAY BE INTRODUCED IN EVIDENCE OR USED FOR ANY OTHER
PURPOSES WITHOUT THE PRODUCTION OF ANY OTHER COUNTERPARTS.


10.        GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH SECTION 6(H) OF THE PLAN.


11.        ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE PLAN, SETS FORTH
THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH REFERENCE TO THE SUBJECT MATTER
HEREOF, AND THERE ARE NO AGREEMENTS, UNDERSTANDINGS, WARRANTIES, OR
REPRESENTATIONS, WRITTEN, EXPRESS, OR IMPLIED, BETWEEN THEM WITH RESPECT TO THE
AWARD OTHER THAN AS SET FORTH HEREIN OR THEREIN, ALL PRIOR AGREEMENTS, PROMISES,
REPRESENTATIONS AND UNDERSTANDINGS RELATIVE THERETO BEING HEREIN MERGED.


12.        AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED, MODIFIED,
SUPERSEDED, CANCELED, RENEWED OR EXTENDED AND THE TERMS OR COVENANTS HEREOF MAY
BE WAIVED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO OR, IN THE
CASE OF A WAIVER, BY THE PARTY WAIVING COMPLIANCE.  ANY SUCH WRITTEN INSTRUMENT
MUST BE APPROVED BY THE COMMITTEE TO BE EFFECTIVE AS AGAINST THE COMPANY.  THE
FAILURE OF ANY PARTY AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY
PROVISION HEREOF SHALL IN NO MANNER AFFECT THE RIGHT AT A LATER TIME TO ENFORCE
THE SAME.  NO WAIVER BY ANY PARTY OF THE BREACH OF ANY TERM OR PROVISION
CONTAINED IN THIS AGREEMENT, WHETHER BY CONDUCT OR OTHERWISE, IN ANY ONE OR MORE
INSTANCES, SHALL BE DEEMED TO BE, OR CONSTRUED AS, A FURTHER OR CONTINUING
WAIVER OF ANY SUCH BREACH, OR A WAIVER OF THE BREACH OF ANY OTHER TERM OR
COVENANT CONTAINED IN THIS AGREEMENT.


13.        SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.

5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Investment Technology Group, Inc.

 

 

 

 

 

By:

 

 

Name:  Raymond L. Killian, Jr.

 

Title:  CEO and President

 

 

 

 

 

 

 

Director

 

 

 

 

 

6


--------------------------------------------------------------------------------